Order entered August 5, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00509-CV

         IN THE INTEREST OF K.C.F. AND M.C.F., CHILDREN

              On Appeal from the 303rd Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. DF-17-12943-V

                                   ORDER

      Before the Court is appellant’s motion for a two-week extension of time to

file her brief. We GRANT the motion and ORDER the brief be filed no later than

August 16, 2022.


                                           /s/   LESLIE OSBORNE
                                                 JUSTICE